Stacy, C. J.
The damages alleged in defendant’s answer, of which she may properly complain, do not appear to have accrued prior to the institution of the present action, hence it would seem that the demurrer to the counterclaim was properly sustained. Finance Corp. v. Lane, 221 N.C. 189, 19 S.E. 2d 849.
However, the answer does contain allegations, which, if true, would defeat the plaintiff’s present right to invoke the acceleration clause of the contract. Thus, judgment on the pleadings should have been withheld. It is true, the defendant has not pressed this position in her brief, but she appeals from the judgment and it appears to be erroneous on the face of the record.
Error and remanded.